UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 98-4596

LANDERS C. CHAMBERS, JR.,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Spartanburg.
William B. Traxler, Jr., District Judge.
(CR-96-612)

Submitted: November 18, 1998

Decided: December 10, 1998

Before WILLIAMS and MICHAEL, Circuit Judges, and
HALL, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. David Calhoun Stephens, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Landers C. Chambers, Jr., appeals the district court's revocation of
his supervised release term and its imposition of a six-month prison
sentence, based upon Chambers' admitted violation of the terms and
conditions of his supervised release. Chambers' attorney has filed a
brief in accordance with Anders v. California , 386 U.S. 738 (1967),
claiming that the district court abused its discretion by imposing the
six-month prison sentence but concluding that there are no meritori-
ous issues for appeal. Chambers filed a supplemental pro se brief
repeating the argument raised in the formal brief and also arguing that
he did not violate the terms of supervised release. In accordance with
the requirements of Anders, we have examined the entire record and
find no meritorious issues for appeal.

After Chambers pled guilty to violating 18 U.S.C.§ 287 (1996) by
making a false claim to the Internal Revenue Service, the district
court sentenced him to four months in prison followed by three years
of supervised release. While on supervised release, Chambers violated
the terms of supervised release by testing positive for cocaine and
marijuana. Chambers admitted the violation at his supervised release
revocation hearing. The district court sentenced Chambers to six
months in prison and Chambers timely appealed. We review a district
court's revocation of supervised release for an abuse of discretion.
See United States v. Copley, 978 F.2d 829, 831 (4th Cir. 1992).

Chambers' claim that the district court abused its discretion in find-
ing a violation of the conditions of his supervised release is without
merit, given his admission at the revocation hearing. In addition,
Chambers does not dispute that the district court correctly calculated
his guideline sentence range, and the range was within the statutory
maximum penalty. Consequently, we will not review Chambers' sen-
tence. See United States v. Porter, 909 F.2d 789, 794 (4th Cir. 1990).

Accordingly, we affirm both the district court's finding of a viola-
tion of the terms of supervised release and its imposition of the prison
sentence on that violation. This court requires that counsel inform his
client, in writing, of his right to petition the Supreme Court of the

                    2
United States for further review. If the client requests that such a peti-
tion be filed, but counsel believes that such a petition would be frivo-
lous, then counsel may move in this court for leave to withdraw from
representation. Counsel's motion must state that a copy thereof was
served on the client. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

AFFIRMED

                     3